Case 20-10343-LSS Doc 4545 Filed 05/18/21 Page1of4

 

 

oo Doukd a
Mae, WV) nok ° a
wedi aus Coll, “yoked

RP Wo BOM? Of Whot allo
| Wor Wraont 0 Usd oo end
adowk- lcunow reek Syiu is a

eee W009 WS ow dark

 

Qu seen Ov
dal Wray

 

 
Case 20-10343-LSS Doc 4545 Filed 05/18/21 Page 2of4

 
     

Jol dh aut We vn he

Owed “to wer LS On
AWE b OW
me OB Ha
Ba WSS wee
WO seen
dom ens bo Lake or

~w bbe odin Var, Rombyse,

 

 

: LL we Hart me ke 4f ig oo.
fel a

 

 
—;

 

Case 20-10343-LSS Doc 4545 Filed 05/18/21 Page 3of4

Vion. Cpe. of

a wy eet 2 _ Yea
svn JS bond 40 get lick Ub .

 

eo
0.

 

aie

 

Od omd bo we to

. i dow 1 hao?

 

 

 
Case 20-10343-LSS Doc 4545 Filed 05/18/21 Page4of4

Nea eS ee

 

 

—Tustice aus velter i oi Mstein
ee Bankriptey are eet Ele HE | oa”

SAY K
WW Vo aggton DE 1780 | ney

 

iSBOi-so2z4ass Navdg dba bedensfaygengof en Hd afl yep goy og} fgg hp} pag fff

fn or - =o
ee as 5 nis dal oem. ee es pt hn Ei

 
